DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
              The examiner recognizes that the original 35 USC § 101 rejection made for the original claims 1-9, 11, and 15-19 are overcome by the amendments made by the applicant and the rejection is respectfully withdrawn unless otherwise stated below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lection et al. (US 20180101817; hereinafter Lection, already of record), in view of Akselrod et al. (US 20170091711; hereinafter Akselrod). 
Regarding Claim 1,
Lection teaches
	A delivery system for delivering a package to a delivery destination using a moving body, the delivery 5system comprising: (Lection: Abstract)
	a user terminal configured to transmit order information, (Lection: Paragraph [0050], [0058]; The user terminal can be a PDA, cell phone, computer, etc.) a server configured to instruct the moving body to deliver the package on a basis of the order information received from the user terminal, (Lection: Paragraph [0081]-[0083], FIG. 7, 8) a vehicle configured to communicate with the server and the moving body, (Not Lection; Vehicle is being interpreted as a means of communication.) and one or more processors, included in the user terminal, the server, the vehicle, or the moving body, (Lection: Paragraph [0043]-[0044]) wherein 
	the one or more processors cause the delivery to: (Lection: Paragraph [0021])
	…
	judge whether delivery of the package to the delivery destination by the moving body is possible, based on the storage space information acquired. (Lection: Paragraph [0017]; The scout drones go ahead and check the area of interest to see if delivery to the delivery point is possible.)
	Lection does not teach 
	determine whether a person is located in a vicinity of a storage portion of the vehicle at the delivery destination using at least one of a person sensor included in the vehicle and an external environment sensor included in the moving body; 
	make a request to open a door of the storage portion if it is determined that a person is not located in the vicinity of the storage portion; 
	acquire storage space information that is information concerning a state of a storage space inside the storage portion based on an observation result of the storage space obtained from the external environment sensor with the door opened;
	However in the field of endeavor, Akselrod teaches
	determine whether a person is located in a vicinity of a storage portion of the vehicle at the delivery destination using at least one of a person sensor included in the vehicle and an external environment sensor included in the moving body; (Akselrod: Paragraph [0019], [0028])
	make a request to open a door of the storage portion if it is determined that a person is not located in the vicinity of the storage portion; (Akselrod: Paragraph [0028])
	acquire storage space information that is information concerning a state of a storage space inside the storage portion based on an observation result of the storage space obtained from the external environment sensor with the door opened; (Akselrod: Paragraph [0029])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the delivery system and user terminal of Lection with the storage space security and external environment sensors of Akselrod for the benefit of facilitating autonomous package delivery. (Akselrod: Paragraph [0011]-[0013])

Regarding Claim 2,
Lection, in view of Akselrod, teaches
	The delivery system according to claim 1, wherein (Lection: Abstract)
	15the storage space information includes information concerning a size of the storage space, and (Lection: Paragraph [0018])
	the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on a size of the storage space and the size 20of the package. (Lection: Paragraph [0017]-[0018], [0068])

Regarding Claim 3,
Lection, in view of Akselrod, teaches
	The delivery system according to claim 2, wherein 
	the one or more processors judge whether delivery of the package to the storage space by the moving body is 25possible, based on the size of a floor surface of the storage space and the size of a bottom surface of the package. (Lection: Paragraph [0017]-[0018], [0068])

Regarding Claim 6,
Lection, in view of Akselrod, teaches
	The delivery system according to claim 1, wherein 
	the storage space information includes information concerning a degree of clutter in the storage space, and (Lection: Paragraph [0072]-[0074]; The scout drones scan the delivery area and make a determination on whether or not the area is suitable based on the objects present. If there is a large obstruction or multiple smaller obstructions the delivery may be canceled, however if the obstruction is small or deemed inconsequential the delivery may proceed as normal.)
	20the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on the degree of clutter in the storage space. (Lection: Paragraph [0072]-[0074]; The scout drones scan the delivery area and make a determination on whether or not the area is suitable based on the objects present. If there is a large obstruction or multiple smaller obstructions the delivery may be canceled, however if the obstruction is small or deemed inconsequential the delivery may proceed as normal.) 

Regarding Claim 11,
Lection, in view of Akselrod, teaches
	The delivery system according to claim 1, wherein 
	the storage space information is acquired by a storage portion sensor. (Lection: Paragraph [0021]; The storage portion sensors are located on the scout drones.)

Regarding Claim 17,
	The delivery system according to claim 1, wherein 
	the moving body is an autonomous flying body. (Lection: Paragraph [0017])

Regarding Claim 18, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.
Regarding Claim 19, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lection, in view of Akselrod, as applied to claim 1 above, and further in view of Bar-Zeev et al. (US 10997544; hereinafter Bar-Zeev, already of record).
Regarding Claim 4,
Lection, in view of Akselrod, teaches
The delivery system according to claim 1, wherein 
Lection, in view of Akselrod, does not teach
	the storage space information includes information concerning waterproofing measures for the storage space, and 
	5the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, further based on whether the waterproofing measures are implemented for the storage space.
However in the same field of endeavor, Bar-Zeev teaches
	the storage space information includes information concerning waterproofing measures for the storage space, and (Bar-Zeev: Column 2, Line 32-44, Column 13, Line 32-36; The weatherproofing of the DLI includes rain proofing which means that the DLI is waterproof to some degree.) 
	5the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, further based on whether the waterproofing measures are implemented for the storage space. (Bar-Zeev: Column 2, Line 32-44, Column 13, Line 32-36; The weatherproofing of the DLI includes rain proofing which means that the DLI is waterproof to some degree.) 
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the delivery system of Lection and Akselrod with the judgement based on the waterproofing measures of the storage space of Bar-Zeev for the benefit of improving the accuracy and safety of item delivery using a UAV. (Bar-Zeev: Column 2, Line 62)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lection, in view of Akselrod, as applied to claim 1 above, and further in view of Boyd et al. (US 10388172; hereinafter Boyd, already of record).	
Regarding Claim 5,
Lection, in view of Akselrod, teaches
The delivery system according to claim 1, wherein 
Lection, in view of Akselrod, does not teach
	the storage space information includes information concerning dirtiness of the storage space, and 
	the one or more processors judge whether delivery of the package to the storage space by the moving body is 15possible, based on the dirtiness of the storage space.
However in the same field of endeavor, Boyd teaches
	the storage space information includes information concerning dirtiness of the storage space, and (Boyd: Column 6, Line 7-23; The landing zone would be the storage space for the delivery and the system is prohibited from landing anywhere it deems too muddy (i.e. dirty))
	the one or more processors judge whether delivery of the package to the storage space by the moving body is 15possible, based on the dirtiness of the storage space. (Boyd: Column 5, Line 61 – Column 6, Line 10; The landing zone would be the storage space for the delivery and the system is prohibited from landing anywhere it deems too muddy (i.e. dirty))
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the delivery system of Lection and Akselrod with the judgment based on the dirtiness of the storage space of Boyd for the benefit of creating a safe and unobstructed landing zone to deliver the item. (Boyd: Abstract)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lection, in view of Akselrod, as applied to claim 1 above, and further in view of Willison (US 9701408, already of record).
Regarding Claim 7,
Lection, in view of Akselrod, teaches
	The delivery system according to claim 1, wherein 
Lection, in view of Akselrod, does not teach
	the storage space information includes information concerning flatness of the storage space, and 
	- 65 -the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on the flatness of the storage space. 
However in the same field of endeavor, Willison teaches
	the storage space information includes information concerning flatness of the storage space, and (Willison: Column 17, Line 55 – Column 18, Line 2)
	- 65 -the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on the flatness of the storage space. (Willison: Column 18, Line 32-40; The landable spots determined by the delivery location module would be the spots where delivery is possible.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the delivery system of Lection and Akselrod with the judgement based on the flatness of the storage space of Willison for the benefit of assuring that the unmanned aerial vehicles will be able to land safely and efficiently. (Willison: Column 2, Line 37-38)

Claim(s) 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lection, in view of Akselrod, as applied to claim 1 above, and further in view of Winkle et al. (US 20180174099; hereinafter Winkle, already of record).
Regarding Claim 8,
Lection, in view of Akselrod, teaches
	The delivery system according to claim 1, wherein 
Lection, in view of Akselrod, does not teach
	the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on a height of the package and a height of the storage space. 
However in the same field of endeavor, Winkle teaches
	the one or more processors judge whether delivery of the package to the storage space by the moving body is possible, based on a height of the package and a height of the storage space. (Winkle: Paragraph [0024]; The vehicle analyzes the package’s dimensions relative to the dimensions of the storage space (including the height of both) to see whether or not the package will fit within the storage space.)  
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the delivery system of Lection and Akselrod with the judgment based on the height of the storage space and the package of Winkle for the benefit of a development of satisfactory operation of unmanned delivery vehicles. (Winkle: Paragraph [0003])

Regarding Claim 12,
Lection, in view of Akselrod, and further in view of Winkle, teaches
	The delivery system according to claim 1, 
	wherein the one or more processors further provide, when it is judged that delivery of the package to the - 66 -storage space is impossible, notification indicating that delivery of the package to the storage space is impossible, wherein (Lection: Paragraph [0017], [0021])
	when a response indicating that organization of the 5inside of the storage space is possible has been received from a notification destination, after receiving notification indicating that the organization of the inside of the storage space has been completed, the one or more processors perform observation of the inside of the storage 10space. (Winkle: Paragraph [0027]-[0029])
	The motivation to combine Lection, Akselrod, and Winkle is the same as stated for Claim 8 above.

Regarding Claim 13,
Lection, in view of Akselrod, and further in view of Winkle, teaches
	The delivery system according to claim 12, wherein 
	in a case where the response indicating that organization of the inside of the storage space is possible 15has been received from the notification destination, if the notification indicating completion of the organization of the inside of the storage space is not received within a prescribed time or if the response indicating that organization of the inside of the storage space is possible 20is not received from the notification destination, the one or more processors request closing of the door provided to the storage space. (Winkle: Paragraph [0034]; The locker is able to scan the interior of the storage space and notify a UAV that is delivering a package that delivery is impossible due to the locker being too full. The locker then remains closed or closes its doors if they were opened previously. By receiving a notification that the organization is not possible, the UAV confirms that it will not be receiving a notification that it is possible.)
	The motivation to combine Lection, Akselrod, and Winkle is the same as stated for Claim 8 above.

Regarding Claim 14,
Lection, in view of Akselrod, and further in view of Winkle, teaches
	The delivery system according to claim 12, wherein 
	25when it is judged that delivery of the package to the storage space is impossible, the one or more processors provide the notification indicating that delivery of the - 67 -package to the storage space is impossible and also provides notification indicating a reason why delivery of the package to the storage space is impossible. (Lection: Paragraph [0017], [0021])

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lection, in view of Akselrod, as applied to claim 1 above, and further in view of Ur (US 20200286034, already of record).
Regarding Claim 15,
Lection, in view of Akselrod, teaches
	The delivery system according to claim 1, wherein 
Lection, in view of Akselrod, does not teach
	the storage space is a trunk of a vehicle. 
However in the same field of endeavor, Ur teaches
	the storage space is a trunk of a vehicle. (Ur: Paragraph [0163]-[0164], FIG. 1D, 5A, 5C and 6A)*
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the delivery system of Lection with the storage space being the trunk of a vehicle of Ur for the benefit of eliminating both wait times and the cost of human labor. (Ur: Paragraph [0004])

Regarding Claim 16,
Lection, in view of Akselrod, and further in view of Ur, teaches
	The delivery system according to claim 1, 
	wherein the storage space is inside a compartment of a vehicle. (Ur: Paragraph [0163], FIG. 1D, 5A-6B) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        11/21/2022